COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Sunbelt Rentals, Inc. v. Julie Rogers, Individually and as Next
                              Friend of D.R., a Minor, and Doug Rogers, Individually
Appellate case number:        01-16-00204-CV
Trial court case number:      2013-65334
Trial court:                  151st District Court of Harris County

        Appellant, Sunbelt Rentals, Inc., appeals from an amended final judgment, signed on
December 4, 2015. Because Sunbelt timely filed a motion to reform or modify the judgment,
Sunbelt’s notice of appeal was due by March 3, 2016, or by March 18, 2016, with a fifteen-day
extension. See TEX. R. APP. P. 26.1(b), 26.3. On March 8, 2016, Sunbelt filed its notice of appeal
and motion to extend the time to file the notice of appeal. See id. 10.5(b), 26.3. And, Sunbelt
filed a “Supplemental Appendix” to its motion to extend time. By its motion, Sunbelt requests an
extension of time to file the notice of appeal and “further extend the deadline for filing the
necessary accompanying documents.” We grant in part Sunbelt’s motion and extend the time for
filing Sunbelt’s notice of appeal to March 8, 2016. We dismiss as moot Sunbelt’s request for an
extension to file the “necessary accompanying documents.”

       In response to Sunbelt’s motion to extend time, appellees Julie Rogers, Individually and
as Next Friend of D.R., a Minor, and Doug Rogers, Individually, filed a motion to dismiss the
appeal for want of jurisdiction. Appellees’ motion to dismiss is denied.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                      Acting individually

Date: April 5, 2016